THIRD AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), is entered
into and made effective as of July 3, 2007, by and between TELEPLUS WORLD CORP.,
a Nevada corporation with its principal place of business located at 6101 Blue
Lagoon Drive, Suite 450, Miami, Florida 33126 (the “Company”), and the BUYER(S)
listed on Schedule I attached to the Securities Purchase Agreement dated the
date hereof (the “Secured Party”).
 
WHEREAS, the Company issued to the Secured Party, as provided in the Securities
Purchase Agreements dated July 28, 2006 and December 13, 2005 between the
Company and the Secured Party, and the Secured Party purchased an aggregate of
Twelve Million Dollars ($12,000,000) of secured convertible debenture and (the
“Prior Convertible Debentures”). This Agreement shall amend and restate the
Second Amended and Restated Security Agreement between the Company and the
Secured Party dated July 28, 2006;
 
WHEREAS, the Company has requested the Secured Party to make additional
financing available to the Company;
 
WHEREAS, the Secured Party is willing to provide such additional financing on
the condition that such additional financing is secured hereunder and under the
UCC-1 filed on August 3, 2005 (#2005024163-4) filed in connection with the
Securities Purchase Agreement dated July 15, 2005;
 
WHEREAS, the Company shall issue and sell to the Secured Party, as provided in
the Securities Purchase Agreement of even date herewith between the Company and
the Secured Party (the “Securities Purchase Agreement”), and the Secured Party
shall purchase up to Three Million Dollars ($3,000,000) of secured convertible
debentures (the “Convertible Debentures”), which shall be convertible into
shares of the Company’s common stock, par value $0.001 (the “Common Stock”) (as
converted, the “Conversion Shares”) in the respective amounts set forth opposite
each Buyer(s) name on Schedule I attached to the Securities Purchase Agreement;
 
WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Securities Purchase Agreement, the Convertible Debentures, the Investor
Registration Rights Agreement of even date herewith between the Company and the
Secured Party (the “Investor Registration Rights Agreement”), the Third Amended
and Restated Pledge and Escrow Agreement of even date herewith among the
Company, the Secured Party, the Pledgors and David Gonzalez, Esq. (the “Pledge
Agreement”), and the Irrevocable Transfer Agent Instructions among the Company,
the Secured Party, Transfer Agent, and David Gonzalez, Esq. (the “Transfer Agent
Instructions”) (collectively referred to as the “Transaction Documents”), the
Company hereby grants to the Secured Party a security interest in and to the
pledged property identified on Exhibit A hereto (collectively referred to as the
“Pledged Property”) until the satisfaction of the Obligations, as defined herein
below.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1. Recitals.
 
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
 
Section 1.2. Interpretations.
 
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
 
Section 1.3. Obligations Secured.
 
The obligations secured hereby are any and all obligations of the Company now
existing or hereinafter incurred to the Secured Party, whether oral or written
and whether arising before, on or after the date hereof including, without
limitation, those obligations of the Company to the Secured Party under this
Agreement, the Transaction Documents, the Prior Convertible Debentures, and any
other amounts now or hereafter owed to the Secured Party by the Company
thereunder or hereunder (collectively, the “Obligations”).
 
ARTICLE 2.
 
PLEDGED COLLATERAL, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST
 
Section 2.1. Pledged Property.
 
(a) Company hereby pledges to the Secured Party, and creates in the Secured
Party for its benefit, a security interest for such time until the Obligations
are paid in full, in and to all of the property of the Company as set forth in
Exhibit “A” attached hereto (collectively, the “Pledged Property”):
 
The Pledged Property, as set forth in Exhibit “A” attached hereto, and the
products thereof and the proceeds of all such items are hereinafter collectively
referred to as the “Pledged Collateral.”
 
(b) Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property. Simultaneously with the execution
and delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2. Rights; Interests; Etc.
 
(a) So long as no Event of Default (as hereinafter defined) shall have occurred
and be continuing:
 
(i) the Company shall be entitled to exercise any and all rights pertaining to
the Pledged Property or any part thereof for any purpose not inconsistent with
the terms hereof; and
 
(ii) the Company shall be entitled to receive and retain any and all payments
paid or made in respect of the Pledged Property.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) All rights of the Company to exercise the rights which it would otherwise be
entitled to exercise pursuant to Section 2.2(a)(i) hereof and to receive
payments which it would otherwise be authorized to receive and retain pursuant
to Section 2.2(a)(ii) hereof shall be suspended, and all such rights shall
thereupon become vested in the Secured Party who shall thereupon have the sole
right to exercise such rights and to receive and hold as Pledged Collateral such
payments; provided, however, that if the Secured Party shall become entitled and
shall elect to exercise its right to realize on the Pledged Collateral pursuant
to Article 5 hereof, then all cash sums received by the Secured Party, or held
by Company for the benefit of the Secured Party and paid over pursuant to
Section 2.2(b)(ii) hereof, shall be applied against any outstanding Obligations;
and
 
(ii) All interest, dividends, income and other payments and distributions which
are received by the Company contrary to the provisions of
Section 2.2(b)(i) hereof shall be received in trust for the benefit of the
Secured Party, shall be segregated from other property of the Company and shall
be forthwith paid over to the Secured Party; or
 
(iii) The Secured Party in its sole discretion shall be authorized to sell any
or all of the Pledged Property at public or private sale in order to recoup all
of the outstanding principal plus accrued interest owed pursuant to the
Convertible Debenture as described herein
 
(c) An Event of Default hereunder shall be deemed to occur upon an Event of
Default under the Convertible Debentures.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 
ATTORNEY-IN-FACT; PERFORMANCE
 
Section 3.1. Secured Party Appointed Attorney-In-Fact.
 
Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same. The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine. To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property or Pledged
Collateral to make payments directly to the Secured Party.
 
Section 3.2. Secured Party May Perform.
 
If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.
 
ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1. Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
Section 4.2. Ownership of Pledged Property.
 
The Company warrants and represents that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance except for that grant of a security interest in and
to all undertakings, property and assets made by Teleplus Connect Corp., a
subsidiary of the Company, in favor of Steve Kerekes, Melanie Kerekes, Jim
Oattes, Grace Debrabandere, Jim Reddon, Monica Reddon, Tom Davis and Jane Davis
pursuant to that certain General Security Agreement dated May 11, 2005, and
except for that grant of a security interest in and to all undertakings,
property and assets made by Telizon Inc., a subsidiary of the Company, in favor
of James R. Fairhead In Trust, Tom Hards In Trust, Steve Kerekes In Trust, Paul
Chapman In Trust, Jacques Pilon In Trust, Tom Davis In Trust, Alan R. Purser In
Trust and Arnold McAuley In Trust (collectively the "Vendors") and a pledge to
the Vendors of all of the shares of Telizon Inc. purchased by Teleplus Connect
Corp., a subsidiary of the Company, from the Vendors pursuant to the General
Security Agreement and Share Pledge Agreement among Teleplus Connect, Corp.,
Telizon Inc. and the Vendors.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
 
Section 5.1. Default and Remedies.
 
(a) If an Event of Default occurs, then in each such case the Secured Party may
declare the Obligations to be due and payable immediately, by a notice in
writing to the Company, and upon any such declaration, the Obligations shall
become immediately due and payable. If an Event of Default occurs and is
continuing for the period set forth therein, then the Obligations shall
automatically become immediately due and payable without declaration or other
act on the part of the Secured Party.
 
(b) Upon the occurrence of an Event of Default, the Secured Party shall: (i) be
entitled to receive all distributions with respect to the Pledged Collateral,
(ii) to cause the Pledged Property to be transferred into the name of the
Secured Party or its nominee, (iii) to dispose of the Pledged Property, and
(iv) to realize upon any and all rights in the Pledged Property then held by the
Secured Party.
 
Section 5.2. Method of Realizing Upon the Pledged Property: Other Remedies.
 
Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:
 
(a) Any item of the Pledged Property may be sold for cash or other value in any
number of lots at brokers board, public auction or private sale and may be sold
without demand, advertisement or notice (except that the Secured Party shall
give the Company ten (10) days’ prior written notice of the time and place or of
the time after which a private sale may be made (the “Sale Notice”)), which
notice period is hereby agreed to be commercially reasonable. At any sale or
sales of the Pledged Property, the Company may bid for and purchase the whole or
any part of the Pledged Property and, upon compliance with the terms of such
sale, may hold, exploit and dispose of the same without further accountability
to the Secured Party. The Company will execute and deliver, or cause to be
executed and delivered, such instruments, documents, assignments, waivers,
certificates, and affidavits and supply or cause to be supplied such further
information and take such further action as the Secured Party reasonably shall
require in connection with any such sale.
 
(b) Any cash being held by the Secured Party as Pledged Collateral and all cash
proceeds received by the Secured Party in respect of, sale of, collection from,
or other realization upon all or any part of the Pledged Collateral shall be
applied as follows:
 
(i) to the payment of all amounts due the Secured Party for the expenses
reimbursable to it hereunder or owed to it pursuant to Section 8.3 hereof;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) to the payment of the Obligations then due and unpaid.
 
(iii) the balance, if any, to the person or persons entitled thereto, including,
without limitation, the Company.
 
(c) In addition to all of the rights and remedies which the Secured Party may
have pursuant to this Agreement, the Secured Party shall have all of the rights
and remedies provided by law, including, without limitation, those under the
Uniform Commercial Code.
 
(i) If the Company fails to pay such amounts due upon the occurrence of an Event
of Default which is continuing, then the Secured Party may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such
proceeding to judgment or final decree and may enforce the same against the
Company and collect the monies adjudged or decreed to be payable in the manner
provided by law out of the property of Company, wherever situated.
 
(ii) The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement,
collection and preservation of the Transaction Documents, including, without
limitation, reasonable legal fees and expenses, and such amounts shall be deemed
included as Obligations secured hereby and payable as set forth in Section 8.3
hereof.
 
Section 5.3. Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), subject
to the rights of Previous Security Holders, shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(i) to file and prove a claim for the whole amount of the Obligations and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Secured Party (including any claim for the reasonable
legal fees and expenses and other expenses paid or incurred by the Secured Party
permitted hereunder and of the Secured Party allowed in such judicial
proceeding), and
 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by the Secured Party to make such
payments to the Secured Party and, in the event that the Secured Party shall
consent to the making of such payments directed to the Secured Party, to pay to
the Secured Party any amounts for expenses due it hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.4. Duties Regarding Pledged Collateral.
 
The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.
 
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied, unless the Secured Party shall
consent otherwise in writing (as provided in Section 8.4 hereof):
 
Section 6.1. Existence, Properties, Etc.
 
(a) The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party to which it is or will be a party, or perform any of its obligations
hereunder or thereunder. For purpose of this Agreement, the term “Material
Adverse Effect” shall mean any material and adverse affect as determined by
Secured Party in its sole discretion, whether individually or in the aggregate,
upon (a) the Company’s assets, business, operations, properties or condition,
financial or otherwise; (b) the Company’s to make payment as and when due of all
or any part of the Obligations; or (c) the Pledged Property.
 
Section 6.2. Financial Statements and Reports.
 
The Company shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request, including, without
limitation, the following:
 
(a) The balance sheet of the Company as of the close of each fiscal year, the
statement of earnings and retained earnings of the Company as of the close of
such fiscal year, and statement of cash flows for the Company for such fiscal
year, all in reasonable detail, prepared in accordance with generally accepted
accounting principles consistently applied, certified by the chief executive and
chief financial officers of the Company as being true and correct and
accompanied by a certificate of the chief executive and chief financial officers
of the Company, stating that the Company has kept, observed, performed and
fulfilled each covenant, term and condition of this Agreement during such fiscal
year and that no Event of Default hereunder has occurred and is continuing, or
if an Event of Default has occurred and is continuing, specifying the nature of
same, the period of existence of same and the action the Company proposes to
take in connection therewith;
 
 
7

--------------------------------------------------------------------------------

 
 
(b) A balance sheet of the Company as of the close of each month, and statement
of earnings and retained earnings of the Company as of the close of such month,
all in reasonable detail, and prepared substantially in accordance with
generally accepted accounting principles consistently applied, certified by the
chief executive and chief financial officers of the Company as being true and
correct; and
 
(c) Copies of all accountants' reports and accompanying financial reports
submitted to the Company by independent accountants in connection with each
annual examination of the Company.
 
Section 6.3. Accounts and Reports.
 
The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied and provide, at
its sole expense, to the Secured Party the following:
 
(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Company in excess of $100,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $100,000,
including any received from any person acting on behalf of the Secured Party or
beneficiary thereof; and
 
(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could have a Material Adverse Effect; (ii) the
Obligations; (iii) any part of the Pledged Collateral; or (iv) any of the
transactions contemplated in this Agreement or the Loan Instruments.
 
Section 6.4. Maintenance of Books and Records; Inspection.
 
The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any time to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 6.5. Maintenance and Insurance.
 
(a) The Company shall maintain or cause to be maintained, at its own expense,
all of its assets and properties in good working order and condition, making all
necessary repairs thereto and renewals and replacements thereof.
 
(b) The Company shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Company deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Company, which assets and properties are
of a character usually insured by persons engaged in the same or similar
business against loss or damage resulting from fire or other risks included in
an extended coverage policy; (ii) against public liability and other tort claims
that may be incurred by the Company; (iii) as may be required by the Transaction
Documents and/or applicable law and (iv) as may be reasonably requested by
Secured Party, all with adequate, financially sound and reputable insurers.
 
Section 6.6. Contracts and Other Collateral.
 
The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement.
 
Section 6.7. Defense of Collateral, Etc.
 
The Company shall defend and enforce its right, title and interest in and to any
part of: (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss could have a Material Adverse
Effect, the Company shall defend the Secured Party’s right, title and interest
in and to each and every part of the Pledged Property, each against all manner
of claims and demands on a timely basis to the full extent permitted by
applicable law.
 
Section 6.8. Payment of Debts, Taxes, Etc.
 
The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities and perform, or cause to be performed, all of its obligations in
accordance with the respective terms thereof, and pay and discharge, or cause to
be paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it, upon any of its assets and properties on or before the
last day on which the same may be paid without penalty, as well as pay all other
lawful claims (whether for services, labor, materials, supplies or otherwise) as
and when due.
 
Section 6.9. Taxes and Assessments; Tax Indemnity.
 
The Company shall (a) file all tax returns and appropriate schedules thereto
that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.10. Compliance with Law and Other Agreements.
 
The Company shall maintain its business operations and property owned or used in
connection therewith in material compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.
 
Section 6.11. Notice of Default.
 
The Company shall give written notice to the Secured Party of the occurrence of
any default or Event of Default under this Agreement, the Transaction Documents
or any other Loan Instrument or any other agreement of Company for the payment
of money, promptly upon the occurrence thereof.
 
Section 6.12. Notice of Litigation.
 
The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$100,000, instituted by any persons against the Company, or materially affecting
any of the assets of the Company, and (b) any dispute, not resolved within
fifteen (15) days of the commencement thereof, between the Company on the one
hand and any governmental or regulatory body on the other hand, which might
reasonably be expected to have a Material Adverse Effect on the business
operations or financial condition of the Company.
 
ARTICLE 7.
 
NEGATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:
 
Section 7.1. Liens and Encumbrances.
 
The Company shall not directly or indirectly make, create, incur, assume or
permit to exist any assignment, transfer, pledge, mortgage, security interest or
other lien or encumbrance of any nature in, to or against any part of the
Pledged Property or of the Company’s capital stock, or offer or agree to do so,
or own or acquire or agree to acquire any asset or property of any character
subject to any of the foregoing encumbrances (including any conditional sale
contract or other title retention agreement), or assign, pledge or in any way
transfer or encumber its right to receive any income or other distribution or
proceeds from any part of the Pledged Property or the Company’s capital stock;
or enter into any sale-leaseback financing respecting any part of the Pledged
Property as lessee, or cause or assist the inception or continuation of any of
the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.2. Certificate of Incorporation, By-Laws, Mergers, Consolidations,
Acquisitions and Sales.
 
Without the prior express written consent of the Secured Party, the Company
shall not: (a) Amend its Certificate of Incorporation or By-Laws; (b) issue or
sell its stock, stock options, bonds, notes or other corporate securities or
obligations, except as otherwise permitted in Section 4(k) of the Securities
Purchase Agreement of even date herewith; (c) be a party to any merger,
consolidation or corporate reorganization, (d) purchase or otherwise acquire all
or substantially all of the assets or stock of, or any partnership or joint
venture interest in, any other person, firm or entity, (e) sell, transfer,
convey, grant a security interest in or lease all or any substantial part of its
assets, nor (f) create any subsidiaries nor convey any of its assets to any
subsidiary.
 
Section 7.3. Management, Ownership.
 
The Company shall not materially change its ownership, executive staff or
management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.
 
Section 7.4. Dividends, Etc.
 
The Company shall not declare or pay any dividend of any kind, in cash or in
property, on any class of its capital stock, nor purchase, redeem, retire or
otherwise acquire for value any shares of such stock, nor make any distribution
of any kind in respect thereof, nor make any return of capital to shareholders,
nor make any payments in respect of any pension, profit sharing, retirement,
stock option, stock bonus, incentive compensation or similar plan (except as
required or permitted hereunder), without the prior written consent of the
Secured Party.
 
Section 7.5. Guaranties; Loans.
 
The Company shall not guarantee nor be liable in any manner, whether directly or
indirectly, or become contingently liable after the date of this Agreement in
connection with the obligations or indebtedness of any person or persons, except
for (i) the indebtedness currently secured by the liens identified on the
Pledged Property identified on Exhibit A hereto and (ii) the endorsement of
negotiable instruments payable to the Company for deposit or collection in the
ordinary course of business. The Company shall not make any loan, advance or
extension of credit to any person other than in the normal course of its
business.
 
Section 7.6. Debt.
 
The Company shall not create, incur, assume or suffer to exist any additional
indebtedness of any description whatsoever in an aggregate amount in excess of
$100,000 (excluding any indebtedness of the Company to the Secured Party, trade
accounts payable and accrued expenses incurred in the ordinary course of
business and the endorsement of negotiable instruments payable to the Company,
respectively for deposit or collection in the ordinary course of business).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.7. Conduct of Business.
 
The Company will continue to engage, in an efficient and economical manner, in a
business of the same general type as conducted by it on the date of this
Agreement.
 
Section 7.8. Places of Business.
 
The location of the Company’s chief place of business is 6101 Blue Lagoon Drive,
Suite 450, Miami, Florida, 33126. The Company shall not change the location of
its chief place of business, chief executive office or any place of business
disclosed to the Secured Party or move any of the Pledged Property from its
current location without thirty (30) days' prior written notice to the Secured
Party in each instance.
 
ARTICLE 8.
 
MISCELLANEOUS
 
Section 8.1. Notices.
 
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person, by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:
 
If to the Secured Party:
Cornell Capital Partners, LP
 
101 Hudson Street-Suite 3700
 
Jersey City, New Jersey 07302
 
Attention: Mark Angelo
 
                    Portfolio Manager
 
Telephone: (201) 986-8300
 
Facsimile: (201) 985-8266
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266

 
 
12

--------------------------------------------------------------------------------

 
 
And if to the Company:
Teleplus World Corp.
 
6101 Blue Lagoon Drive, Suite 450
 
Miami, Florida 33126
 
Attention: Marius Silvasan, CEO
 
Telephone: (786) 594-3939
 
Facsimile: (786) 594-3920
   
With a copy to:
Arnstein & Lehr LLP
 
120 South Riverside Plaza, Suite 1200
 
Chicago, Illinois 60606
 
Attention: Jerold N. Siegan, Esq.
 
Telephone: (312) 876-7874
 
Facsimile: (312) 876-6274



Any party may change its address by giving notice to the other party stating its
new address. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such party’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to this Agreement.
 
Section 8.2. Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
Section 8.3. Expenses.
 
In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel, which the Secured Party may incur in connection with:
(i) the custody or preservation of, or the sale, collection from, or other
realization upon, any of the Pledged Property; (ii) the exercise or enforcement
of any of the rights of the Secured Party hereunder or (iii) the failure by the
Company to perform or observe any of the provisions hereof.
 
Section 8.4. Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waiver, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 8.5. Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations; and (ii) be binding upon the Company and its successors and
heirs and (iii) inure to the benefit of the Secured Party and its successors and
assigns. Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.
 
Section 8.6. Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
Section 8.7. Applicable Law: Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Hudson
County, New Jersey, and expressly consent to the jurisdiction and venue of the
Superior Court of New Jersey, sitting in Hudson County and the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to this Paragraph.
 
Section 8.8. Waiver of Jury Trial.
 
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.
 
Section 8.9. Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
COMPANY:
TELEPLUS WORLD CORP.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Marius Silvasan  
Title: CEO

 

       
SECURED PARTY:
CORNELL CAPITAL PARTNERS, LP
   
By: Yorkville Advisors, LLC
Its: General Partner
 
 

By:    

--------------------------------------------------------------------------------

Name: Mark Angelo  
Title: Portfolio Manager

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:
 
(a) all goods of the Company, including, without limitation, machinery,
equipment, furniture, furnishings, fixtures, signs, lights, tools, parts,
supplies and motor vehicles of every kind and description, now or hereafter
owned by the Company or in which the Company may have or may hereafter acquire
any interest, and all replacements, additions, accessions, substitutions and
proceeds thereof, arising from the sale or disposition thereof, and where
applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing;
 
(b) all inventory of the Company, including, but not limited to, all goods,
wares, merchandise, parts, supplies, finished products, other tangible personal
property, including such inventory as is temporarily out of Company’s custody or
possession and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing;
 
(c) all contract rights and general intangibles of the Company, including,
without limitation, goodwill, trademarks, trade styles, trade names, leasehold
interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;
 
(d) all documents, warehouse receipts, instruments and chattel paper of the
Company whether now owned or hereafter created;
 
(e) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor, all of which the
Company represents and warrants will be bona fide and existing obligations of
its respective customers, arising out of the sale of goods by the Company in the
ordinary course of business;
 
(f) to the extent assignable, all of the Company’s rights under all present and
future authorizations, permits, licenses and franchises issued or granted in
connection with the operations of any of its facilities;
 
(g) all products and proceeds (including, without limitation, insurance
proceeds) from the above-described Pledged Property.
 
 
A-1

--------------------------------------------------------------------------------

 
 